Citation Nr: 0531150	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gastric 
adenocarcinoma with splenectomy, claimed as a result of 
exposure to ionizing radiation.

2.  Entitlement to service connection for skin cancer, 
claimed as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the RO in Cleveland, 
Ohio, which in pertinent part, denied service connection for 
gastric adenocarcinoma with splenectomy and denied service 
connection for skin cancer. 

In July 2005, a hearing before the undersigned Veterans Law 
Judge was held at the Little Rock, Arkansas RO.  A transcript 
of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for gastric 
adenocarcinoma with splenectomy  and a skin disorder.  The 
veteran's service medical records are incomplete and other 
records are missing from his file.  His file has been 
reconstructed to the extent possible by the RO.  Under such 
circumstances, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

During the veteran's July 2005 personal hearing, he indicated 
that he sought private treatment for his skin disorder in the 
1960's.  The veteran's record does not contain these records.  
VA has an obligation to seek records of this treatment.  
38 U.S.C.A. § 5103A(b) (West 2002).  In addition, although 
some records pertaining to treatment of gastric 
adenocarcinoma at Baptist Health Medical Center in the early 
1990s are contained in the claim file, having been earlier 
associated with VA treatment records, that private hospital 
has recently reported that no additional records can be 
located.  The veteran testified at his recent hearing on 
appeal that a Dr. Edwards, associated with that facility, 
suggested that his gastric cancer could be the result of 
exposure to radiation.  In the event that the veteran can 
provide more specific identifying information for "Dr. 
Edwards," such physician should be contacted and asked to 
provide relevant evidence.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

In regards to the veteran's skin disorder, he testified 
during his July 2005 personal hearing that he first noticed 
lesions on his skin while in service.  He reported that he 
did not seek medical treatment during service for this 
disorder.  Additionally, he testified that while in the 
service, his military occupational specialty was that of a 
heavy equipment operator.  Due to the nature of his job, he 
had excessive exposure to the sun.  He further indicated that 
following his discharge from service he continued to notice 
skin lesions and sought treatment for them in the 1960's.

Hence, there is competent evidence which shows that the 
veteran's skin disorder  may be related to service.  The 
veteran has reported a continuity of skin symptomatology 
since service.  Such statements can serve to satisfy the 
requirement for competent evidence that the disabilities may 
be related to service.  Duenas v. Principi, 18 Vet. App. 298 
(2004).  

The record also shows current treatment for a skin disorder.  
It is unclear whether the currently treated skin disorder has 
a relationship to the veteran's period of active duty in 
service; therefore an examination is needed.

Given the competent medical evidence of a current skin 
disorder, the reports of symptoms in service, and of a 
continuity of symptomatology; the Board finds that the 
veteran's skin disorder, meets the criteria for obtaining a 
VA examination.  Such examination is needed to obtain a 
competent opinion as to whether the veteran has a current 
skin disorder which began in service.

Finally, the Board notes that the veteran's service medical 
records are incomplete.  His file has been reconstructed to 
the extent possible by the RO.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  By this 
remand, the Board is attempting to ensure that, to the extent 
possible, all indicated development of the evidence is 
undertaken prior to appellate review.

In view of the foregoing, this case is remanded for the 
following:

1.  The veteran should be contacted and 
requested to provide information as to 
where he received treatment for his skin 
disorder in the 1960's.  After obtaining 
any necessary releases, the RO should 
contact the named medical providers and 
request copies of treatment records of 
the veteran from the 1960's.  All 
records obtained should be associated 
with the claims folder. 

2.  Provide the veteran with a VA 
examination.  The examiner must review 
the claims folder, and note such review 
in the examination report.  The examiner 
should provide an opinion as to whether 
the veteran's skin disorder, at least as 
likely as not (50 percent probability or 
more), began in service, or is otherwise 
the result of a disease or injury in 
service.  The examiner should provide a 
rationale for the opinion.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for any scheduled 
examination, a copy of the notice to 
report should be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause could result in the denial of his 
claim.

4.  The veteran should be requested to 
provide specific information to identify 
the "Dr. Edwards" who reportedly told 
him at Baptist Health Medical Center that 
his gastric adenocarcinoma resulted from 
exposure to ionizing radiation.  If such 
information is received, along with the 
necessary release, this physician should 
be contacted to provide a statement or 
any evidence pertaining to treatment or 
evaluation of the veteran's gastric 
adenocarcinoma.

5.  Then the RO should re-adjudicate 
the claims, and if they remain denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. Robin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 

